number release date uil criminal tax bulletin department of treasury internal_revenue_service office_of_chief_counsel criminal tax_division april this bulletin is for informational purposes it is not a directive title_26 and title_26 related cases publicly available material not subject_to brady request in 277_f3d_1026 8th cir willis appealed his conviction on two counts of income_tax evasion under u s c sec_7201 to the eighth circuit alleging inter alia the government failed to disclose brady material before trial willis made a brady motion requesting any exculpatory evidence specifically any documents in the government’s possession relating to a program known as de-taxing america willis testified at trial he had relied on materials from de-taxing america in forming his belief he was not legally obligated to pay federal income taxes willis received no documents from the government regarding de-taxing america although its founders had been investigated by the irs and permanently enjoined from marketing the program to establish a brady violation a defendant must show the government withheld material evidence favorable to the defendant evidence is considered material only if there is a reasonable probability the result of the trial would have been different had the material been disclosed to the defendant 147_f3d_662 8th cir the eighth circuit opined the de-taxing america materials did not meet the materiality standard moreover the court observed the injunction against the de- taxing america program was a matter of public record at the time of trial and all the information willis sought could have been obtained by him independently through basic_research publicly available information which a defendant could have discovered through reasonable diligence cannot be the basis for a brady violation 160_f3d_473 8th cir additionally the eighth circuit concluded evidence showing other people had followed the de-taxing america program would not have created a reasonable probability of a different result at willis’ trial accordingly the eighth circuit concluded there was no brady violation and affirmed the judgment of the district_court hyde amendment - attorney’s fees in 281_f3d_982 9th cir date the ninth circuit held braunstein’s hyde amendment appeal for attorney’s fee was timely filed pursuant to fed r app p a and was meritorious based on the government’s frivolous prosecution the hyde amendment enacted by congress in provides courts may award attorney’s fees to prevailing criminal defendants where the court finds that the position_of_the_united_states was vexatious frivolous or in bad faith before addressing the merits of braunstein’s appeal the court considered the government’s claim that the appeal was untimely the issue concerning which statute_of_limitations civil or criminal applies was one of first impression in the ninth circuit the fourth fifth and d c circuits have held hyde amendment appeals are civil matters governed by fed r app p a which requires a notice of appeal to be filed within days after the judgement or order appealed from is entered the tenth circuit has held hyde amendment appeals are criminal matters governed by fed r cr p b which requires a notice of appeal to be filed within days the ninth circuit ultimately adopted the reasoning of the fifth circuit in 211_f3d_898 5th cir which rejected the argument hyde amendment appeals are criminal matters for three reasons first a motion under the hyde amendment does not implicate the movant’s liberty interests requiring the short day statute second the hyde amendment adopted substantially_all of the procedures and limitations of the equal_access_to_justice_act which provides for recovery_of attorney’s fees in unjustified civil actions brought by the government third the court noted the government cannot without statutory authority appeal from a decision in a criminal case a practical problem which might arise from characterizing a hyde amendment appeal as a criminal matter grand jury lawyer cannot be forced to tell grand jury what client said to irs special agents in interview in in re grand jury subpoena date date john 282_f3d_156 2nd cir the second circuit held the work product doctrine shields a lawyer from having to tell a grand jury what her client said to government agents during an interview in the lawyer’s presence if the testimony may be used to indict the client for previous criminal conduct the attorney moved to quash a subpoena compelling her testimony before the grand jury regarding statements her client a corporate general counsel made in a meeting with two irs special agents arguing her testimony would violate the work product privilege initially the subpoena sought a factual report of what her client said in the meeting with the special agents however during oral argument the government stated it also intended to use the attorney’s testimony to support charges the general counsel committed fraud prior to the meeting in which the attorney was representing him in reversing the district_court the court found a key factor in its decision was the government now intended to use the lawyer’s testimony in part to prove the client committed the very crime for which the lawyer was representing the client at the time of the meeting the court found the two uses of the attorney’s testimony had an important bearing on the resolution of the work product privilege claim the court concluded the use of the testimony for the purpose of proving the client committed a crime fell within the work product privilege’s zone of privacy of a lawyer’s preparation to represent a client in anticipation of litigation forfeiture commingled funds in 279_f3d_62 1st cir mcgauley obtained fraudulent refunds by returning large to forfeit dollar_figure pursuant amounts of allegedly stolen merchandise to retail stores as a result of her scheme mcgauley received refund checks totalling dollar_figure and deposited the checks into various bank accounts some of which were held jointly with her parents mcgauley conducted financial transactions using the accounts that held the refund money the transactions included transfers between banks and withdrawals of over dollar_figure mcgauley was convicted inter alia mail fraud and money laundering and was ordered to u s c sec_982 mcgauley appealed the forfeiture order arguing u s c sec_982 does not authorize forfeiture of legitimate funds commingled with proceeds of unlawful activity the first circuit disagreed in her appeal mcgauley argued the forfeiture of dollar_figure was excessive since the total amount of refund checks she received was dollar_figure therefore the legitimate funds commingled with the fraudulent funds were not subject_to forfeiture under u s c sec_982 the first circuit affirmed mcgauley’s conviction as well as the forfeiture of the commingled funds and noted the district_court gave proper jury instructions regarding the forfeiture in its instructions the district_court cited language from both the money laundering and forfeiture statutes stating the commingling of legitimate and tainted funds may expose legitimate funds to forfeiture if the commingling was involved in concealing the nature or source of the tainted funds in this case the first circuit held a reasonable jury could find the extensive series of financial transactions mcgauley initiated within two weeks of the search of her home was designed to conceal the nature of the proceeds of her unlawful refund scheme the court also noted the district_court cited similar findings in the fifth seventh and tenth circuits to support its decision investigative techniques recordings obtained from a wiretap order admissible despite flaws in application in 278_f3d_1168 10th cir smart appealed his conviction of bribing a government_official alleging taped telephone conversations obtained by f b i agents through a wiretap should be suppressed because the government’s authorization was materially flawed rendering the recordings inadmissible federal agents may obtain authorization to use a wiretap to intercept telephone calls only if they are investigating certain serious offenses enumerated in the wiretap statute u s c sec_2516 in smart’s case of the seven offenses listed in the government’s application_for a wiretap order five of the offenses were clearly enumerated in the statute however the remaining two offenses were not enumerated offenses in considering whether a reference to non-enumerated offenses in a wiretap application invalidates the applicable order the tenth circuit first determined the wiretap statute does not indicate where investigators suspect both enumerated and non-enumerated offenses wiretaps are impermissible the supreme court made clear in 416_us_505 suppression is not required under the wiretap statute unless there is failure to satisfy any of those statutory requirements that directly and substantially implement the congressional intention to limit the use of intercept procedures id pincite the tenth circuit opined this standard is not met by a reference to non-enumerated offenses or even incorrectly describing non-enumerated offenses as enumerated ones in smart’s case the court noted the scope of the wiretap investigation was limited to only three enumerated offenses while the court was troubled by the wiretap application’s incorrect characterizations the tenth circuit nevertheless ruled the incorrect description of suspected non-enumerated offenses as enumerated offenses does not invalidate a wiretap order as long as the authorization to wiretap was limited to only enumerated offenses accordingly the tenth circuit affirmed the district court’s order denying smart’s motion to suppress the recordings sentencing tax offense relevant conduct allowed in concurrent sentence for fraud offense in 275_f3d_216 2nd cir feola was sentenced to concurrent terms of months’ imprisonment for bank fraud in violation of u s c and months’ imprisonment for willfully failing to file a federal_income_tax return in violation of sec_7203 between and feola’s wife embezzled nearly four million dollars joint tax returns filed by the feolas for and failed to report the embezzled money and the couple did not file returns for and additionally the feolas submitted a copy of a false tax_return to a bank in support of a loan application feola contended the district_court erred by using conduct relevant to the tax offense to impose a sentence for the bank fraud charge in excess of the statutory maximum for the tax offense feola claimed the court should not have considered the embezzlement income generated by his wife in calculating the tax loss attributable to him and his sentence was contrary to the court’s holding in 530_us_466 holding a fact must be alleged in an indictment and determined by a jury if it results in a sentence for an offense above the statutorily specified maximum because conduct relevant to the tax offense resulted in a concurrent sentence on the fraud count exceeding the statutory maximum of months for the tax offense rejecting feola’s first claim the court found feola’s assertion he was unaware the funds the couple received were the result of embezzlement completely lacked credibility regarding the second claim the court noted t he propriety of permitting relevant conduct for one offense to enhance an aggregate sentence on multiple counts has already been upheld in this circuit in feola’s case the second circuit opined conduct relevant to the tax offense will result in an aggregate sentence greater than the statutory maximum for that offense however the aggregate sentence is imposed because appellant has committed two offenses not because a statutory maximum for any one offense has been exceeded accordingly the second circuit ruled feola’s sentence did not violate the rule articulated in apprendi and affirmed the sentence imposed by the district_court organizer leader of a criminal activity in 280_f3d_694 6th cir anthony engaged in a scheme to remove federally required child-proof safety mechanisms from disposable cigarette lighters he also orchestrated an effort to conceal his conduct from investigators anthony pleaded guilty to making a materially false statement to a federal investigator in violation of u s c sec_1001 the sole issue on appeal was whether the district_court erred by increasing anthony’s offense four levels pursuant to u s s g sec_3b1 a which states if the defendant was an organizer or leader of a criminal activity that involved five or more participants or was otherwise extensive increase by four- levels the sixth circuit noted two reasons why the number of participants did not warrant a four level increase the first required the identity of the offense in question since established case precedent in the circuit stated only conduct which could lead to a criminal conviction could be factored into its sentencing analysis since the removal of safety devices was not a criminal offense the participants involved in this activity were irrelevant to the sentencing analysis the second was based on the distinction between participants and non-participants cases applying this guideline uniformly count as participants persons who were aware of the criminal objective and knowingly offered their assistance there was nothing in the record to suggest the fifth participant anthony’s attorney was a knowing and willing participant in the cover up scheme since the five participant test failed the pivotal question in the case concerned whether the criminal activity was otherwise extensive the sixth circuit adopted the second circuit’s analysis which authorizes a four level enhancement when the combination of knowing participants and non-participants in the offense is the functional equivalent of an activity involving five criminally responsible participants the final test is to identify individuals whose contribution was so essential to the criminal objective they should be counted as a participant irrespective of their true criminal intent ultimately the sixth circuit held the district_court based their findings on a consideration of impermissible factors and thus remanded the case and directed the district_court to examine the respective contributions of the participants and non- participants to determine whether the combined effort was equal to five criminally responsible participants untruthful defendant properly denied a government motion for substantial assistance to conspiring in 270_f3d_1188 8th cir wolf pled guilty to distribute methamphetamine and was sentenced to a ten year prison term wolf appealed his sentence arguing the government’s refusal to move for a substantial assistance downward departure was unconstitutional or motivated by bad faith wolf argued the district_court erred when it denied his presentence motion to compel the government to file a motion for a substantial assistance downward departure pursuant to u s s g sec_5k1 or u s c e at wolf’s sentencing the government presented evidence wolf had been untruthful and his continued illegal conduct hampered his potential assistance against at least four co- defendants setting the government’s investigation back four months thus the court found the government’s refusal to move for a substantial assistance downward departure pursuant to u s s g sec_5k1 or u s c e did not violate constitutional standards because it was rationally related to a legitimate governmental purpose- encouraging criminal defendants to be fully cooperative and forthright with the government further the court explained because there was no plea agreement requiring the government to file a substantial assistance motion the filing of such a motion was at the government’s discretion accordingly the court found absent a motion by the government the district_court generally lacked the authority to grant a downward departure based on a defendant’s substantial assistance unless the refusal was based upon or motivated by some form of invidious discrimination wolf had made no claim of discrimination the essence of wolf’s allegation of bad faith was the more lenient treatment some of his co-conspirators received demonstrated the government’s refusal was an attempt to dictate the length of his sentence and punish him for his lies and recalcitrance the court found the government’s refusal was based on the destructive effect of wolf’s recalcitrance upon its investigation and other prosecutions the court ruling wolf had not made the required threshold showing the government’s refusal to file a substantial assistance motion was improper affirmed wolf’s sentence amendment to money laundering sentencing guideline is substantive not clarifying in 277_f3d_94 2nd cir sabbeth filed a motion for reconsideration of his sentence asserting the amendment to the money laundering sentencing guideline was a clarifying amendment and should be applied retroactively to his sentence the amended guideline instructs courts to group two separate counts where one count is a money laundering offense and the other is an underlying offense sabbeth was convicted of bankruptcy fraud and money laundering in and was sentenced to ninety-seven months imprisonment at sentencing the court refused to group the offenses and found sabbeth should be sentenced a criminal history category i with an offense level of in his motion for reconsideration sabbeth argued the amendment required grouping his fraud and money laundering offenses resulting in an offense level of the second circuit disagreed although it acknowledged defendants generally may benefit from an amendment to the sentencing guidelines if the revision is a mere clarification and not a substantive change in this case however the court found the amendment to the money laundering guideline to be substantive rather than clarifying and refused to apply the amended guideline retroactively to sabbeth’s sentence the court noted the sentencing commission did not characterize the amendment as clarifying and explained application note of the money laundering guideline resolved a circuit conflict on the issue of grouping money laundering offenses sabbeth argued resolving a circuit split was evidence the amendment was a mere clarification sabbeth argued this intent was also supported by the fact the grouping guideline u s s g sec_3d1 was not amended the second circuit examined the entire amendment instead which substantively redefined the way offense levels for money laundering are calculated the purpose and effect of the revision of sec_2s1 demonstrates that application note is the result of the substantive revision of the money laundering guidelines and not simply a separate independent clarification of that provision of the existing law id the second circuit affirmed sabbeth’s sentence criminal tax bulletin april table of cases title_26 and title_26 related cases 277_f3d_1026 8th cir 281_f3d_982 9th cir date grand jury in re grand jury subpoena date date john 282_f3d_156 2nd cir forfeiture 279_f3d_62 1st cir investigative techniques 278_f3d_1168 10th cir sentencing 275_f3d_216 2nd cir 280_f3d_694 6th cir 270_f3d_1188 8th cir 277_f3d_94 2nd cir department of the treasury internal_revenue_service document catalog number 24304b
